 [image_003.jpg]



 



   

   

 [image_004.jpg]

 

 2 

   



 

[image_005.jpg]

 

1. Delivery of Purchased Amount: Seller must deposit all Future Receipts into
the single business banking account specified above, which may not be used for
any personal, family or household purposes (the “Account”) and must instruct
Seller’s credit card processor, which must be approved by Buyer (the
“Processor”) to deposit all Payment Card receipts of Seller into the Account.
Seller agrees not to change the Account or add an additional Account without the
express written consent of Buyer. Seller authorizes Buyer to debit the weekly
Amount from the Account each business day by either ACH or electronic check.
Seller will provide Buyer with all required access codes and agrees not to
change them without prior written consent from Buyer. Seller will provide an
appropriate ACH authorization to Buyer. Seller understands that it is
responsible for either ensuring that the weekly Amount is available in the
Account each business weekday or advising Buyer prior to each weekly withdrawal
of a shortage of funds. Otherwise, Seller will be responsible for any fees
incurred by Buyer resulting from a rejected electronic check or ACH debit
attempt, as set forth on Appendix A. Buyer is not responsible for any overdrafts
or rejected transactions that may result from Buyer’s debiting any amount
authorized under the terms of this Agreement. Seller understands that the
foregoing ACH authorization is a fundamental condition to induce Buyer to accept
the Agreement. Consequently, such authorization is intended to be irrevocable.  
  2. Seller May Request Changes to the Daily Amount: The initial Daily Amount is
intended to represent the Specified Percentage of Seller’s daily Future
Receipts. For as long as no Event of Default has occurred, once each calendar
month, Seller may request that Buyer adjust the Daily Amount to more closely
reflect the Seller’s actual Future Receipts times the Specified Percentage.
Seller agrees to provide Buyer any information reasonably requested by Buyer to
assist in this reconciliation. No more often than once a month, Buyer may adjust
the Daily Amount on a going-forward basis to more closely reflect the Seller’s
actual Future Receipts times the Specified Percentage. Buyer will give Seller
notice five business days prior to any such adjustment. After each adjustment
made pursuant to this paragraph, the new dollar amount shall be deemed the Daily
Amount until any subsequent adjustment.     3. Weekly Amount Upon Default. Upon
the occurrence of an Event of Default, the Weekly Amount shall equal 100% of all
Future Receipts.     4. Sale of Future Receipts (THIS IS NOT A LOAN): Seller is
selling a portion of a future revenue stream to Buyer at a discount, not
borrowing money from Buyer. There is no interest rate or payment schedule and no
time period during which the Purchased Amount must be collected by Buyer. If
Future Receipts are remitted more slowly than Buyer may have anticipated or
projected because Seller’s business has slowed down, or if the full Purchased
Amount is never remitted because Seller’s business went bankrupt or otherwise
ceased operations in the ordinary course of business, and Seller has not
breached this Agreement, Seller would not owe anything to Buyer and would not be
in breach of or default under this Agreement. Buyer is buying the Purchased
Amount of Future Receipts knowing the risks that Seller’s business may slow down
or fail, and Buyer assumes these risks based on Seller’s representations,
warranties and covenants in this Agreement that are designed to give Buyer a
reasonable and fair opportunity to receive the benefit of its bargain. By this
Agreement, Seller transfers to Buyer full and complete ownership of the
Purchased Amount of Future Receipts and Seller retains no legal or equitable
interest therein. Seller agrees that it will treat Purchase Price and Purchased
Amount in a manner consistent with a sale in its accounting records and tax
returns. Seller agrees that Buyer is entitled to audit Seller’s accounting
records upon reasonable Notice in order to verify compliance. Seller waives any
rights of privacy, confidentiality or taxpayer privilege in any such litigation
or arbitration in which Seller asserts that this transaction is anything other
than a sale of future receipts.     5. Power of Attorney. Solely in connection
with this Agreement, Seller irrevocably appoints Buyer as its agent and
attorney-in-fact with full authority to take any action or execute any
instrument or document to settle all obligations due to Buyer from Seller, or in
the case of a violation by Seller of this Agreement or the occurrence of an
Event of Default under Section 15 hereof by Seller, including without limitation
(i) to obtain and adjust insurance; (ii) to collect monies due or to become due
under or in respect of any of the Future Receipts; (iii) to receive, endorse and
collect any checks, notes, drafts, instruments, documents or chattel paper in
connection with clause (i) or clause (ii) above; (iv) to sign Seller’s name on
any invoice, bill of lading, or assignment directing customers or account
debtors to direct payables to Buyer; (v) to file any claims or take any action
or institute any proceeding which Buyer may deem necessary for the collection of
any of the remaining Purchased Amount of the Future Receipts, or otherwise to
enforce its rights with respect to delivery of the Purchased Amount; and/or (vi)
to contact any Processor of Seller and to direct such Processor(s) to deliver
directly to Buyer all or any portion of the amounts received by such
Processor(s) and to provide any information regarding Seller requested by Buyer.
Each Processor may rely on the previous sentence as written authorization of
Seller to provide any information requested by Buyer. Each Processor is hereby
irrevocably authorized and directed by Seller to follow any instruction of Buyer
without inquiry as to Buyer’s right or authority to give such instructions.
Seller acknowledges the terms of the preceding sentence and agrees not to (a)
interfere with Buyer’s instructions or a Processor’s compliance with this
Agreement or (b) request any modification thereto without Buyer’s prior written
consent.

 

[image_006.jpg]

 

 3 

   

 

6. Fees and Charges: Other than the Origination Fee, if any, set forth above,
Buyer is NOT CHARGING ANY ORIGINATION OR BROKER FEES to Seller. If Seller is
charged another such fee, it is not being charged by Buyer. A list of all fees
and charges applicable under this Agreement is contained in Appendix A.     7.
Credit Report and Other Authorizations: Seller and each of the Owners signing
above authorize Buyer, its agents and representatives and any credit reporting
agency engaged by Buyer, to (i) investigate any references given or any other
statements or data obtained from or about Seller or any of its Owners for the
purpose of this Agreement, (ii) obtain consumer and business credit reports on
the Seller and any of its Owners, and (iii) to contact personal and business
references provided by the Seller in the Application, at any time now or for so
long as Seller and/or Owners continue to have any obligation owed to Buyer as a
consequence of this Agreement or for Buyer’s ability to determine Seller’s
eligibility to enter into any future agreement with Buyer.     8. Authorization
to Contact Current and Prior Banks: Seller hereby authorizes Buyer to contact
any current or prior bank of the Seller in order to obtain whatever information
it may reasonably require regarding Seller’s transactions with any such bank.
Such information may include but is not limited to, information reasonably
necessary to verify the amount of Future Receipts previously processed on behalf
of Seller and any fees that may have been charged by the bank. In addition,
Seller authorizes Buyer to contact any current or prior bank of the Seller for
collections and in order to confirm that Seller is exclusively using the Account
identified above, or any other account approved by Buyer, for the deposit of all
business receipts.     9. Financial Information. Seller authorizes Buyer and its
agents to investigate its financial responsibility and history, and will provide
to Buyer any authorizations, bank or financial statements, tax returns, etc., as
Buyer deems necessary in its sole discretion prior to or at any time after
execution of this Agreement. A photocopy of this authorization will be deemed
acceptable as an authorization for release of financial and credit information.
Buyer is authorized to update such information and financial and credit profiles
from time to time as it deems appropriate. Seller waives, to the maximum extent
permitted by law, any claim for damages against Buyer or any of its affiliates
relating to any investigation undertaken by or on behalf of Buyer as permitted
by this Agreement or disclosure of information as permitted by this Agreement.  
  10. Transactional History. Seller authorizes all of its banks and brokers and
Payment Card processors to provide Buyer with Seller’s banking, brokerage and/or
processing history to determine qualification or continuation in this program,
or for collections upon an Event of Default.     11. Publicity. Seller hereby
authorizes Buyer to use its name in listings of clients and in advertising and
marketing materials subject to Seller’s prior approval of same (not to be
unreasonably withheld).     12. Application of Amounts Received by Buyer. Buyer
reserves the right to apply amounts received by it under this Agreement to any
fees or other charges due to Buyer from Seller prior to applying such amounts to
reduce the amount of any outstanding Purchased Amount.     13. Representations,
Warranties and Covenants of Seller:

 

  13.1. Good Faith, Best Efforts and Due Diligence. Seller will conduct its
business in good faith and will use its best efforts to continue its business at
least at its current level, to ensure that Buyer obtains the Purchased Amount.  
      13.2. Stacking Prohibited. Seller shall not enter into any Seller cash
advance or any loan agreement that relates to or involves its Future Receipts
with any party other than Buyer for the duration of this Agreement. Buyer may
share information regarding this Agreement with any third party in order to
determine whether Seller is in compliance with this provision.

 

[image_006.jpg]

 

 4 

   

 

  13.3. Financial Condition and Financial Information. Any bank statements and
financial statements of Seller that have been furnished to Buyer, and future
statements that will be furnished to Buyer, fairly represent the financial
condition of Seller at such dates, and Seller will notify Buyer promptly if
there are material adverse changes, financial or otherwise, in the condition or
operation of Seller or any change in the ownership of Seller. Buyer may request
statements at any time during the performance of this Agreement and the Seller
shall provide them to Buyer within five business days. Furthermore, Seller
represents that all documents, forms and recorded interviews provided to or with
Buyer are true, accurate and complete in all material respects, and accurately
reflect Seller’s financial condition and results of operations. Seller further
agrees to authorize the release of any past or future tax returns to Seller.    
    13.4. Governmental Approvals. Seller is in compliance and shall comply with
all laws and has valid permits, authorizations and licenses to own, operate and
lease its properties and to conduct the business in which it is presently
engaged and/or will engage in hereafter.         13.5. Authority to Enter Into
This Agreement. Seller and the person(s) signing this Agreement on behalf of
Seller, have full power and authority to incur and perform the obligations under
this Agreement, all of which have been duly authorized.         13.6. Change of
Name or Location or Sale or Closing of Business. Seller will not conduct
Seller’s businesses under any name other than as disclosed to Buyer or change
any of its places of business without prior written consent of Buyer. Seller
will not sell, dispose, transfer or otherwise convey all or substantially all of
its business or assets without (i) the express prior written consent of Buyer,
and (ii) the written agreement of any purchaser or transferee assuming all of
Seller’s obligations under this Agreement pursuant to documentation reasonably
satisfactory to Buyer. Except as disclosed to Buyer in writing, Seller has no
current plans to close its business either temporarily, whether for renovations,
repairs or any other purpose, or permanently. Seller agrees that until Buyer has
received all of the Purchased Amount Seller will not voluntarily close its
business on a temporarily basis for renovations, repairs, or any other purposes.
This provision, however, does not prohibit Seller from closing its business
temporarily if such closing is required to conduct renovations or repairs that
are required by local ordinance or other legal order, such as from a health or
fire inspector, or if otherwise forced to do so by circumstances outside of the
control of Seller. Prior to any such closure, Seller will provide Buyer ten
business days notice to the extent practicable.         13.7. No Pending or
Contemplated Bankruptcy. As of the date Seller executes this Agreement, Seller
is not insolvent and does not contemplate and has not filed any petition for
bankruptcy protection under Title 11 of the United States Code and there has
been no involuntary petition brought or pending against Seller. Seller
represents that it has not consulted with a bankruptcy attorney within six
months prior to the date of this Agreement. Seller further warrants that it does
not anticipate filing a bankruptcy petition and it does not anticipate that an
involuntary petition will be filed against it.         13.8. Seller to Maintain
Insurance. Seller will possess and maintain insurance in such amounts and
against such risks as are necessary to protect its business and will provide
proof of such insurance to Buyer upon demand.         13.9. Seller to Pay Taxes
Promptly. Seller will promptly pay all necessary taxes, including but not
limited to employment and sales and use taxes.         13.10. No Violation of
Prior Agreements. Seller’s execution and performance of this Agreement will not
conflict with any other agreement, obligation, promise, court order,
administrative order or decree, law or regulation to which Seller is subject,
including any agreement the prohibits the sale or pledge of Seller’s future
receipts.         13.11. No Diversion of Receipts. Seller will not permit any
event to occur that would cause a diversion of any of Seller’s Future Receipts
from the Account to any other entity.         13.12. Seller’s Knowledge and
Representation. Seller represents warrants and agrees that it is a sophisticated
business entity familiar with the kind of transaction covered by the Agreement;
it was represented by counsel or had full opportunity to consult with counsel.

 

[image_006.jpg]

 

 5 

   

 

14. Rights of Buyer:

 

  14.1. Financing Statements Financing Statements and Security Interest. Seller
grants Buyer a security interest in all of Seller’s present and future accounts,
chattel paper, deposit accounts, personal property, assets and fixtures, general
intangibles, instruments, equipment, inventory wherever located, and proceeds
now or hereafter owned or acquired by Seller. Seller authorizes Buyer to file
one or more UCC-1 forms consistent with the Uniform Commercial Code (“UCC”) in
order to give notice of this security interest and that the Purchased Amount of
Future Receipts is the sole property of Buyer. The UCC filing may state that
such sale is intended to be a sale and not an assignment for security and may
state that the Seller is prohibited from obtaining any financing that impairs
the value of the Future Receipts or Buyer’s right to collect same. Seller
authorizes Buyer to debit the Account for all costs incurred by Buyer associated
with the filing, amendment or termination of any UCC filings.         14.2.
Right of Access. In order to ensure that Seller is complying with the terms of
this Agreement, Buyer shall have the right to (i) enter, upon reasonably
advance, the premises of Seller’s business during regular business hours for the
purpose of inspecting and checking Seller’s transaction processing terminals to
ensure the terminals are properly programmed to submit and or batch Seller’s
daily receipts to the Processor and to ensure that Seller has not violated any
other provision of this Agreement, and (ii) Seller shall provide access to its
employees and records and all other items as requested by Buyer, and (iii) have
Seller provide reasonably necessary information about its business operations,
banking relationships, vendors, landlord and other information to allow Buyer to
interview any relevant parties.         14.3. Phone Recordings and Contact.
Seller agrees that any call between Buyer and Seller, and their agents and
employees may be recorded or monitored. Further, Seller agrees that (i) it has
an established business relationship with Buyer, its employees and agents and
that Seller may be contacted from time-to-time regarding this or other business
transactions; (ii) that such communications and contacts are not unsolicited or
inconvenient; and (iii) that any such contact may be made at any phone number,
emails address, or facsimile number given to Buyer by the Seller, its agents or
employees, including cellular telephones.

 

15. Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default”: (a) Seller interferes with Buyer’s right to
collect the Daily Amount; (b) Seller materially violates any term or covenant in
this Agreement; (c) Seller uses multiple depository accounts without the prior
written consent of Buyer; (d) Seller changes its depositing account or its
payment card processor without the prior written consent of Buyer; (e) Seller
materially defaults under any of the terms, covenants and conditions of any
other agreement with Buyer (f) Seller fails to provide timely notice to Buyer
such that in any given calendar month there are four or more ACH transactions
attempted by Buyer are rejected by Seller’s bank.     16. Remedies. If any Event
of Default occurs, Buyer may proceed to protect and enforce its rights
including, but not limited to, the following:

 

  16.1. The Specified Percentage shall equal 100%. The full uncollected
Purchased Amount plus all fees and charges (including legal fees) due under this
Agreement will become due and payable in full immediately.         16.2. Buyer
may proceed to protect and enforce its rights and remedies by arbitration or
lawsuit. In any such arbitration or lawsuit, under which Buyer shall recover
Judgment against Seller, Seller shall be liable for all of Buyer’s costs of the
lawsuit, including but not limited to all reasonable attorneys’ fees and court
costs. However, the rights of Buyer under this provision shall be limited as
provided in the arbitration provision set forth below.         16.3. This
Agreement shall be deemed Seller’s Assignment of Seller’s Lease of Seller’s
business premises to Buyer. Upon an Event of Default, Buyer may exercise its
rights under this Assignment of Lease without prior notice to Seller.        
16.4. Buyer may debit Seller’s depository accounts wherever situated by means of
ACH debit or facsimile signature on a computer-generated check drawn on Seller’s
bank account or otherwise for all sums due to Buyer.

 

[image_006.jpg]

 

 6 

   

 

  16.5. Seller shall pay to Buyer all reasonable costs associated with the Event
of Default and the enforcement of Buyer’s remedies, including but not limited to
court costs and attorneys’ fees.         16.6. Buyer may exercise and enforce
its rights as a secured party under the UCC.         16.7. All rights, powers
and remedies of Buyer in connection with this Agreement may be exercised at any
time by Buyer after the occurrence of an Event of Default, are cumulative and
not exclusive, and shall be in addition to any other rights, powers or remedies
provided by law or equity.

 

17. Modifications; Agreements. No modification, amendment, waiver or consent of
any provision of this Agreement shall be effective unless the same shall be in
writing and signed by Buyer and Seller.     18. Assignment. Buyer may assign,
transfer or sell its rights to receive the Purchased Amount or delegate its
duties hereunder, either in whole or in part, with or without prior written
notice to Seller.     19. Notices.

 

  19.1. Notices from Buyer to Seller. Buyer may send any notices, disclosures,
terms and conditions, other documents, and any future changes to Seller by
regular mail or by e-mail, at Buyer’s option and Seller consents to such
electronic delivery. Notices sent by e-mail are effective when sent. Notices
sent by regular mail become effective upon mailing to Seller’s address set forth
in this Agreement.         19.2. Notices from Seller to Buyer. Seller may send
any notices, disclosures, terms and conditions, other documents, and any future
changes to Buyer by regular mail or by e-mail, at Seller’s’s option and Buyer
consents to such electronic delivery. Notices sent by e-mail are effective when
sent. Notices sent by regular mail become effective upon mailing to Buyer’s
address set forth in this Agreement.

 

20. Binding Effect; Governing Law, Venue and Jurisdiction. This Agreement shall
be binding upon and inure to the benefit of Seller, Buyer and their respective
successors and assigns, except that Seller shall not have the right to assign
its rights hereunder or any interest herein without the prior written consent of
Buyer which consent may be withheld in Buyer’s sole discretion. This Agreement
shall be governed by and construed in accordance with the laws of the state of
New York, without regards to any applicable principals of conflicts of law. Any
suit, action or proceeding arising hereunder, or the interpretation, performance
or breach of this Agreement, shall, if Buyer so elects, be instituted in any
court sitting in New York, (the “Acceptable Forums”). Seller agrees that the
Acceptable Forums are convenient to it, and submits to the jurisdiction of the
Acceptable Forums and waives any and all objections to jurisdiction or venue.
Should such proceeding be initiated in any other forum, Seller waives any right
to oppose any motion or application made by Buyer to transfer such proceeding to
an Acceptable Forum.     21. Survival of Representation, etc. All
representations, warranties and covenants herein shall survive the execution and
delivery of this Agreement and shall continue in full force until all
obligations under this Agreement shall have been satisfied in full.     22.
Interpretation. All Parties hereto have reviewed this Agreement with an attorney
of their own choosing and have relied only on their own attorney’s guidance and
advice. No construction determinations shall be made against either Party hereto
as drafter.     23. Entire Agreement and Severability. This Agreement embodies
the entire agreement between Seller and Buyer and supersedes all prior
agreements and understandings relating to the subject matter hereof. In case any
of the provisions in this Agreement is found to be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of any
other provision contained herein shall not in any way be affected or impaired.  
  24. Facsimile Acceptance. Facsimile signatures hereon, or other electronic
means reflecting the party’s signature hereto, shall be deemed acceptable for
all purposes.     25. Confidentiality: The terms and conditions of this
Agreement are proprietary and confidential unless required by law, regulation or
stock exchange rule. Seller shall not disclose this information to anyone other
than as required by law, regulation or stock exchange rules or its attorney,
accountant or similar service provider and then only to the extent such person
uses the information solely for purpose of advising Seller and first agrees in
writing to be bound by the terms of this Section. A breach entitles Buyer to
damages and legal fees as well as temporary restraining order and preliminary
injunction without bond.

 

[image_006.jpg]

 

 7 

   

 

26. Monitoring, Recording, and Solicitations.

 

  26.1. Authorization to Contact Seller by Phone. Seller authorizes Buyer, its
affiliates, agents and independent contractors to contact Seller at any
telephone number Seller provides to Buyer or from which Seller places a call to
Buyer, or any telephone number where Buyer believes it may reach Seller, using
any means of communication, including but not limited to calls or text messages
to mobile, cellular, wireless or similar devices or calls or text messages using
an automated telephone dialing system and/or artificial voices or prerecorded
messages, even if Seller incurs charges for receiving such communications.      
  26.2. Authorization to Contact Seller by Other Means. Seller also agree that
Buyer, its affiliates, agents and independent contractors, may use any other
medium not prohibited by law including, but not limited to, mail, e-mail and
facsimile, to contact Seller. Seller expressly consents to conduct business by
electronic means.

 

27. JURY WAIVER. THE PARTIES WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY COURT IN
ANY SUIT, ACTION OR PROCEEDING ON ANY MATTER ARISING IN CONNECTION WITH OR IN
ANY WAY RELATED TO THE TRANSACTIONS OF WHICH THIS AGREEMENT IS A PART OR ITS
ENFORCEMENT, EXCEPT WHERE SUCH WAIVER IS PROHIBITED BY LAW OR DEEMED BY A COURT
OF LAW TO BE AGAINST PUBLIC POLICY. THE PARTIES ACKNOWLEDGE THAT EACH MAKES THIS
WAIVER KNOWINGLY, WILLINGLY AND VOLUNTARILY AND WITHOUT DURESS, AND ONLY AFTER
EXTENSIVE CONSIDERATION OF THE RAMIFICATIONS OF THIS WAIVER WITH THEIR
ATTORNEYS.     28. ARBITRATION. IF BUYER, SELLER OR ANY GUARANTOR REQUESTS, THE
OTHER PARTIES AGREE TO ARBITRATE ALL DISPUTES AND CLAIMS ARISING OUT OF OR
RELATING TO THIS AGREEMENT. IF BUYER, SELLER OR ANY GUARANTOR SEEKS TO HAVE A
DISPUTE SETTLED BY ARBITRATION, THAT PARTY MUST FIRST SEND TO ALL OTHER PARTIES,
BY CERTIFIED MAIL, A WRITTEN NOTICE OF INTENT TO ARBITRATE. IF BUYER, SELLER OR
ANY GUARANTOR DO NOT REACH AN AGREEMENT TO RESOLVE THE CLAIM WITHIN 30 DAYS
AFTER THE NOTICE IS RECEIVED, BUYER, SELLER OR ANY GUARANTOR MAY COMMENCE AN
ARBITRATION PROCEEDING WITH THE AMERICAN ARBITRATION ASSOCIATION (“AAA”) OR
NATIONAL ARBITRATION FORUM (“NAF”). BUYER WILL PROMPTLY REIMBURSE SELLER OR THE
GUARANTOR ANY ARBITRATION FILING FEE, HOWEVER, IN THE EVENT THAT BOTH SELLER AND
THE GUARANTOR MUST PAY FILING FEES, BUYER WILL ONLY REIMBURSE SELLER’S
ARBITRATION FILING FEE AND, EXCEPT AS PROVIDED IN THE NEXT SENTENCE, BUYER WILL
PAY ALL ADMINISTRATION AND ARBITRATOR FEES. IF THE ARBITRATOR FINDS THAT EITHER
THE SUBSTANCE OF THE CLAIM RAISED BY SELLER OR THE GUARANTOR OR THE RELIEF
SOUGHT BY SELLER OR THE GUARANTOR IS IMPROPER OR NOT WARRANTED, AS MEASURED BY
THE STANDARDS SET FORTH IN FEDERAL RULE OF PROCEDURE 11(B), THEN BUYER WILL PAY
THESE FEES ONLY IF REQUIRED BY THE AAA OR NAF RULES. SELLER AND THE GUARANTOR
AGREE THAT, BY ENTERING INTO THIS AGREEMENT, THEY ARE WAIVING THE RIGHT TO TRIAL
BY JURY.

 

[image_006.jpg] 

 

 8 

   

 

29. RIGHT TO OPT OUT OF ARBITRATION. SELLER AND GUARANTOR(S) MAY OPT OUT OF THIS
CLAUSE. TO OPT OUT OF THIS ARBITRATION CLAUSE, SELLER AND EACH GUARANTOR MUST
SEND BUYER A NOTICE THAT THE SELLER AND EACH GUARANTOR DOES NOT WANT THIS CLAUSE
TO APPLY TO THIS AGREEMENT. FOR ANY OPT OUT TO BE EFFECTIVE, SELLER AND EACH
GUARANTOR MUST SEND AN OPT OUT NOTICE TO THE FOLLOWING ADDRESS BY REGISTERED
MAIL, WITHIN 14 DAYS AFTER THE DATE OF THIS AGREEMENT: BUYER – ARBITRATION OPT
OUT, RADIUM2 CAPITAL INC., 65 WEST 36TH STREET, SUITE 12, NEW YORK, NY 10018,
ATTENTION: LEGAL DEPARTMENT.

 

[image_006.jpg]

 

 9 

   

 

Appendix A – List of Fees and Charges

 

In addition to the Purchased Amount of Future Receipts, the Agreement provides
that the following fees shall be applied:

 

1.Underwriting Fee - $7,500 origination fee listed on page 1 of agreement.   2.
Non-Sufficient Funds (NSF) Fee - $35.00 each (Up to FOUR TIMES ONLY before a
default is declared)   3. Stopped Fee - $135.00   4. ACH Processing Fee - $12.50
  5. UCC Filing Fee- $150.00   6. Default Fee - $5,000.00

 

[image_006.jpg]

 

   

   

 

Radium2 Capital, UNC.

Date: November 27, 2017

 

Business legal name: Long Island Iced Tea Corp / Long Island Brand Beverages LLC

Re: Pre-Payment

 

This amendment (“Amendment”) to Merchant Agreement dated November 27, 2017 is
made as of November 27, 2017 between Radium2 Capital, Inc and Long Island Iced
Tea Corp / Long Island Brand Beverages (the “Merchant”). Radium 2 Capital, INC.
and the Merchant are sometimes referred to herein collectively as the “Parties”
and each as a “Party.” Whereas, the Parties desire to modify certain terms of
the Merchant Agreement Long Island Iced Tea Corp / Long Island Brand Beverages
LLC dated November 27, 2017.

 

In consideration of the above promises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, do hereby agree and amend the
Agreement as follows:

 

Merchant may prepay merchants advance in whole using the following schedule:

 

Calendar days After Funding   Payoff Amount 126 (business) days   $838,312.50

 

If Merchant elects to prepay the Merchant Agreement, the sum of payments made
upon to that point will be applied and deducted from the aforementioned prepaid
schedule of payments.

 

*The prepayment discount schedule is offered in good faith and must meet the
following criteria to apply:

 

  ● The merchants status must be “Performing;”   ● At no point can the merchants
account reach a status of “Non-Performing, Legal, Collections, Suspended” or any
other than Performing.

 

The Agreement shall remain in full force and effect as modified by this
Amendment. This Amendment shall be governed by and construed in accordance with
the laws if the State of New York without giving effect to the principles of
conflicts of laws. This Amendment may be executed in counterparts, all of which
together shall constitute one and the same instrument. Facsimile signatures
shall be deemed to be original signatures and each party hereto may rely on a
facsimile signature as an original for purposes of enforcing the Amendment.

 

IN WITNESS WHEREOF, each of the undersigned has executed, or has caused to be
executed, this Amendment as if the date first written above.

 

Merchant: Long island Iced Tea Corp / Long island Brand beverages LLC

Name: Philip Thomas

Title: Chief executive Officer

 

Signature (s): /s/ Philip Thomas

Date: 11/27/2017

 

[image_006.jpg]

 

   

   

 

 

